Citation Nr: 1226938	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-40 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for painful feet.

2.  Entitlement to an initial compensable rating for left ear hearing loss.




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty (AD) from September 1978 to September 1982.  He also had additional service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an April 2011 decision, the Board denied another claim that he also had appealed, for service connection for right ear hearing loss.  The Board determined, based on the medical and other evidence then of record, that, unlike his left ear, he did not have sufficient hearing loss in his right ear to be considered a ratable disability according to VA standards, that is, according to threshold minimum requirements of 38 C.F.R. § 3.385 (2011).  However, the Board instead remanded these two remaining claims, for service connection for painful feet and for an initial compensable rating for the hearing loss in his left ear (which had been determined service connected in the September 2008 RO decision at issue), for further development and consideration.  The remand of these other claims to the RO was via the Appeals Management Center (AMC) in Washington, DC.  The primary reason for remanding these claims was to determine the exact dates he was on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army Reserves, to ensure all records concerning that additional service are on file for consideration, and to have him undergo additional VA compensation examinations for a medical nexus opinion concerning whether his pes planus (flat feet), which apparently is the cause of his painful feet, was either caused or aggravated by his military service, and to reassess the severity of the hearing loss in his left ear.

On remand, the AMC verified the dates of his additional service in the Army Reserves, learning that he apparently was on ACDUTRA from April 11, 1984 to July 20, 1984.  He also had the requested VA compensation examinations in August 2011 (audiometric) and September 2011 (feet).

The results of that audiometric examination indicate he now has sufficient hearing loss in his right ear to be considered a ratable disability by VA standards.  So unlike when the Board previously considered this claim in April 2011, he now only needs to establish a relationship or correlation between the hearing loss in this ear and his military service, like he did for the hearing loss in his left ear, to in turn warrant the granting of service connection for this additional disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  He therefore is advised that he may file a petition to reopen this previously denied claim for service connection for right ear hearing loss since the results of this more recent VA audiometric examination would constitute the new and material evidence needed to reopen this claim and warrant readjudicating it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

But as concerning his claims for service connection for painful feet due to the pes planus, and for an initial compensable rating for the hearing loss in his left ear, the AMC continued to deny these claims in the April 2012 supplemental statement of the case (SSOC), primarily based on the results of the VA compensation examinations in August and September 2011.  So these claims are again before the Board.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates the Veteran's bilateral pes planus, which is the source of his foot pain, was not caused or made permanently worse by his active military service.

2.  At worst, he has Level I hearing impairment in his left ear.



CONCLUSIONS OF LAW

1.  The bilateral pes planus causing the Veteran's painful feet was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

2.  The criteria also are not met for an initial compensable rating for the 
service-connected hearing loss in his left ear.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2008, so prior to initially adjudicating his claims for service connection for painful feet and left ear hearing loss in September 2008, thus, in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Moreover, as to the appeal for a higher initial rating for the left ear hearing loss, this claim as mentioned arose in the context of him trying to establish his underlying entitlement to service connection, since granted in the September 2008 decision at issue.  His request for a higher initial rating for this disability is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC in August 2009 and an SSOC more recently in April 2012 discussing the "downstream" disability rating element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial noncompensable (i.e., 0 percent) rating versus a higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and any relevant lay statements, and arranged for a VA compensation examination in April 2008.  The Board also remanded these claims in April 2011 to have him reexamined to reassess the severity of his left ear hearing loss and to determine the etiology of his bilateral foot disability, but especially in terms of whether his active military service either caused or aggravated this disability.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And, as already mentioned, he had these additional VA compensation examinations in August 2011 and September 2011.

In having him reexamined in August 2011 to reassess the severity of his left ear hearing loss, and in so doing obtaining the information needed to properly rate this service-connected disability, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).  There was also compliance with the Board's remand directive in having him also undergo a VA examination for a medical nexus opinion concerning the etiology of his bilateral foot disability, and, again, especially in terms of whether his active military service caused or aggravated it.  The VA examiner's September 2011 medical opinion is responsive to this determinative issue.  As well, as additionally directed, the AMC obtained verification of the dates of his additional service in the Army Reserves since, in July 2011, the National Personnel Records Center (NPRC) verified that he had ACDUTRA from April 11, 1984 to July 20, 1984.  His prior AD was from September 19, 1978 to September 17, 1982.  No other periods of ACDUTRA or INACDUTRA were verified, and he did not respond to the AMC's April 2011 letter asking that he provide additional information regarding his service in the Army reserves.  The duty to assist him with his claims is not a one-way street, rather, he has an obligation to fully cooperate with VA's efforts to assist him in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A. Service Connection for Painful Feet

The Veteran contends that he has a bilateral foot disability, claimed as painful feet, which was incurred in service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of AD or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Also, this presumption does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

To the extent the Appellant is alleging that his painful feet (presumably due to his pes planus, i.e., flat feet) are a result of injury or disease incurred in or aggravated during his time in the Army Reserves, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "Veteran"" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's prior AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during any inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during INACDUTRA.  Id.

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, only instead a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Independent medical evidence generally is needed to support a finding that a 
pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Past precedent decisions have indicated that pes planus is sometimes congenital or developmental and other times post-traumatic, so the result of injury.  A congenital defect, as already explained, is not a disease or injury within the meaning of applicable legislation and, thus, generally not service connectable for VA compensation purposes as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).

VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c) , 3.306.  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  See, too, Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VA's General Counsel indicated in VAOPGCPREC 82-90 that support for this position could be found in VA regulations themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also, according to VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active military service beyond its natural progression.  

If instead the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during active military service that resulted in disability apart from the congenital or developmental defect.

Turning now to the facts of this particular case.  There is no disputing the Veteran has a bilateral foot disability, namely, bilateral pes planus.  And this condition apparently is the source or cause of his painful feet.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  So he has at least established he has a current disability to account for his foot pain.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum proof of current disability, there can be no valid claim).  At the conclusion of the September 2011 VA compensation examination, the examiner confirmed in his diagnosis that the Veteran has bilateral pes planus.  So resolution of the appeal of this claim, instead, turns on whether this current foot disorder is attributable to his military service, either caused or aggravated by his servicve.  See again Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


The Veteran claims he has pain in his feet that began during his military service, so should be service connected.  In his February 2008 claim, he said he went into the Army with flat feet, and that prolonged marches and standing on his feet for long periods of time caused a lot of pain.  In November 2009, he said he was seen on sick call for pain in his feet on many occasions during his active service.

Despite his assertions, the STRs from his AD are unremarkable for any complaints or findings referable to his feet.  In a December 1978 report of medical history, he denied foot trouble.  In May 1971, he denied any then current medical problems.

But he also had additional service in the Army Reserves, including on ACDUTRA from April 11, 1984 to July 20, 1984.  A March 1984 reenlistment Report of Medical Examination indicates he had an abnormality of his feet that was described as asymptomatic pes planus (flat feet).  In a March 1984 report of medical history, he denied a history of foot trouble.  In a July 1990 Report of Medical Examination, moderate asymptomatic bilateral pes planus was noted.  In a July 1990 report of medical history, he denied a history of foot trouble.

Post-service VA clinical records from February 2008 show he complained that his feet hurt from "marching".  He reported pain along the entire soles of his feet.  He was referred to an orthotics clinic and fitted for a pair of "anti-shox" shoes.

Because at the time it was uncertain whether the Veteran had pes planus when beginning his military service, and, if he did not, whether it had incepted in service versus, if he did, whether it had been aggravated by his service beyond its natural progression, the Board remanded this claim in April 2011 to have him undergo a VA compensation examination for a medical opinion concerning the etiology of his pes planus that, as mentioned, apparently is causing his foot pain.

To this end, he had this requested VA foot examination in September 2011.  He said that he had started experiencing problems with his feet about 10 to 12 years earlier, so in 2000 or thereabouts.  He reported experiencing pain and swelling of his feet after prolonged standing.  He also reported treatment for this condition by a private podiatrist, including steroid shots in the feet.  He was using special shoe inserts.  The diagnosis was bilateral pes planus.  However, regarding etiology, the examiner indicated this condition was congenital or developmental, not worsened by the Veteran's service, and that there was not a condition superimposed upon the congenital/developmental condition.  And in discussing the underlying rationale of her opinion, she stated that based on review of all medical records available, history and exam that day, the Veteran's pes planus was not caused by or a result of his military service.  She explained that pes planus is a developmental condition caused by the fact that the arch of the foot never develops completely.  She therefore completely disassociated this condition from his military service, and notably, both by disputing any notion that it was directly incurred during his service or, since congenital or developmental and, therefore, necessarily pre-dating his service, aggravated by his service beyond its natural progression.

In deciding this claim, the Board has considered all lay and medical evidence as it pertains to this issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b)  (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


As already explained, pes planus (flat feet) is the type of condition that is readily observable even to the naked eye, so even a layman such as the Veteran is competent to say he has it and for how long he has.  But competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As also already alluded to, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").


In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As part of this current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of pes planus were caused by his service.  However, he has never stated that his symptoms have been continuous since service and, moreover, recently acknowledged they began in 2000 or thereabouts, so about 18 years after his separation from AD service in 1982 and even well after his subsequent ACDUTRA service in 1984.  As pointed out, the credibility of his lay statements concerning this determinative issue of causation, not just the competency of his statements, determines their ultimate probative value and must be judged in comparison to the other relevant evidence in the file - including the medical evidence, which includes the VA compensation examiner's opinion steadfastly refuting the notion that his pes planus is traceable to his service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous pes planus symptoms since his service, and in fact he has readily conceded as much.  Moreover, the STRs from his period of AD service (from 1978 to 1982) are entirely unremarkable for pes planus, either in the way of a relevant subjective complaint such as a pertinent symptom (foot pain, etc.) or an objective clinical finding such as a pertinent diagnosis.  Indeed, to the contrary, 

although pes planus was noted upon his entry into reserve service, and again later on examination in July 1990, it was described both times as "asymptomatic."  So the pes planus was both noted when beginning that additional service and at least implicitly found not to have been made worse by that additional service since it was described in the same way, asymptomatic.  Hence, this both reaffirms he had 
pre-existing pes planus, since congenital or developmental, and that it was not aggravated during or by that service, certainly not beyond its natural progression and not by superimposed disease or injury such that he has additional disability.

The Board finds that his more recently-reported history relating his current foot symptoms to service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts this disorder began in service, in the more contemporaneous medical history he gave in 1984, he denied a history of foot trouble, and his pes planus was noted to have been asymptomatic at that time.  His history of symptoms in 1984, two years after separation from AD, is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation to the contrary.  See, e.g., Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later). 

The post-service medical evidence does not reflect complaints related to his feet until 2008 and, again, for the most part he has only dated these complaints back to 2000 or thereabouts.  His AD service, as mentioned, had ended much earlier, in 1982, and there is only confirmation of ACDUTRA in 1984, also much earlier.  Furthermore, even the notation of pes planus in 1990 was considerably earlier.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period after service of absence of relevant complaints of condition can be considered as a factor in resolving the claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  He did not claim that symptoms of this disorder began in service until filing his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service and even post-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); and Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has weighed his statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history and findings in service, the absence of complaints for many years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

Further, the September 2011 VA examiner has disassociated any current pes planus disability from incidents in service.  This examiner provided a medical opinion to the effect that the current pes planus was congenital or developmental and unrelated to events or injury in service, and was not aggravated by service.  This medical report is of high probative value because this examiner is qualified to comment on the etiology of this claimed disorder, examined the Veteran, considered his reported history, and reviewed the claims file and STRs.  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, 

is more so where the probative value of the opinion is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board therefore finds that the most probative evidence is against this claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Higher Initial Rating for the Left Ear Hearing Loss

The Veteran contends that his left ear hearing loss is more disabling than currently evaluated.

Since this claim arises from his disagreement with the initial rating assigned following the granting of service connection, a discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court also since has extended this practice even to cases that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Unlike that in his left ear, the hearing loss in the Veteran's right ear is not service connected, although service connection also has been granted and an additional 10 percent rating assigned for tinnitus associated with the hearing loss in his left ear.  Tinnitis is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So he already is being compensated for this, in fact, at the highest possible schedular level of 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The symptoms related to his tinnitus may not be considered in evaluating the severity of the hearing loss in his left ear, else, this would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.

Under the VA Rating Schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I for essentially normal hearing to XI for profound deafness.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

For exceptional patterns of hearing impairment, that is, when the puretone threshold at each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral hearing impairment level is determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) and (b).  The Veteran, however, has not been shown to have these exceptional patterns of hearing impairment, so this exception does not apply.

If, as here, impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  However, if hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).  This also is not shown here, however, as the hearing loss in the Veteran's service-connected left ear is not compensable to a degree of 10 percent or more; instead, it is noncompensable, i.e., 0-percent disabling.  So although, according to the results of his more recent August 2011 VA audiometric examination he now has sufficient hearing loss in his right ear to be considered a ratable disability by VA standards, again, meaning according to the requirements of 38 C.F.R. § 3.385, because the hearing loss in his service-connected left ear is not at least 10-percent disabling, he is not entitled to the benefit of 38 C.F.R. § 3.383(a)(3).  Therefore, for all intents and purposes, the Board must consider the hearing impairment in his non-service-connected right ear as Level I.

The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical, meaning nondiscretionary, application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

During his initial April 2008 VA audiological examination, the Veteran reported that he had difficulty understanding speech.  Audiometric testing revealed right ear decibel thresholds of 15, 15, 30, and 25, and left ear decibel thresholds of 15, 10, 25, and 45 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone threshold average was 21 decibels in the right ear and 24 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, which was normal-to-moderate in the left ear.  The examination results correspond with a hearing impairment level in the left ear of I, under Table VI.  So when considered with a hearing impairment level of I in the right ear, those test results are consistent with a 0-percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

In statements subsequently dated in October 2008 and November 2009, the Veteran and his wife asserted that he had hearing loss that was more severe than shown during that evaluation.  And partly for that reason, the Board remanded this claim in April 2011 to have him undergo another VA audiological examination to reassess the severity of his hearing loss.

He had this additional VA audiological examination in August 2011, and this additional audiometric testing revealed right ear decibel thresholds of 15, 25, 50, and 40, and left ear decibel thresholds of 15, 20, 40, and 50 at the respective frequencies of 1000, 2000, 3000, and 4000 Hertz.  The puretone threshold average was 33 decibels in the right ear and 31 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The examination results correspond with a hearing impairment level in the left ear of I, under Table VI.  Considered with a hearing impairment level of I in the right ear, those test results again correlate to a 0-percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100. 


As the Board also explained when remanding this claim for that additional hearing evaluation, in addition to dictating objective test results, the VA audiologist needed to fully describe the functional effects caused by this disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Both the April 2008 and August 2011 VA examiners noted the functional impairment caused by the Veteran's hearing loss, which included difficulty understanding speech.  The August 2011 examiner indicated, however, this disability had no significant effects on the Veteran's occupation and no effects on his usual daily activities.

The Board is mindful of the difficulties the Veteran says he experiences because of his hearing loss.  But according to the results of his hearing evaluations, he simply does not have sufficient hearing loss to warrant assigning a compensable rating for this disability.  Lendenmann, supra.  In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against this claim for a compensable rating for this disability, and has been since the effective date of this award.  The Board, therefore, cannot "stage" this rating either.  See Fenderson, supra. 

Further, there is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his hearing loss are considered under the appropriate diagnostic codes.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate his symptomatology.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

The assigned schedular evaluation for the service-connected left ear hearing loss is adequate and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for this disability has been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The preponderance of the evidence therefore is against assigning a rating higher than 0 percent for the left ear hearing loss.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.



ORDER

The claim for service connection for a bilateral foot disability, namely, for pes planus causing foot pain, is denied.

The claim for an initial compensable rating for the service-connected hearing loss of the left ear also is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


